Case: 1:20-cv-02451-CAB Doc #: 1-1 Filed: 10/29/20 1 of 6. PageID #: 7




                        EXHIBIT 1
            TO THE NOTICE OF REMOVAL
           COMPLAINT FILED IN STATE COURT
             Case: 1:20-cv-02451-CAB Doc #: 1-1 Filed: 10/29/20 2 of 6. PageID #: 8




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                             September 28,2020 09:19


                                              By: PAUL V. WOLF 0038810

                                               Confirmation Nbr. 2082079



  ROBERT CROWDER                                                           CV 20 937870

           vs.
                                                                 Judge: ASHLEY KILBANE
  CARGILL DEICING TECHNOLOGY




                                                    Pages Filed: 4




Electronically Filed 09/28/2020 09:19 // CV 20 937870 / Confirmation Nbr. 2082079 / CLDLJ
             Case: 1:20-cv-02451-CAB Doc #: 1-1 Filed: 10/29/20 3 of 6. PageID #: 9



                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

     ROBERT CROWDER                                      )    CASE NO.
     4748 East 88th St.                                  )
     Garfield Heights, Ohio 44125                        )    JUDGE
                                                         )
                      Plaintiff,                         )
                                                         )
     vs.                                                 )
                                                         )
     CARGILL DEICING TECHNOLOGY                          )    COMPLAINT
     2400 Ships Channel, Whiskey Island                  )    (A Jury Demand Is
     Cleveland, Ohio 44113                               )    Endorsed Hereon)
                                                         )
                      Defendant                          )



              Now comes the Plaintiff, by and through undersigned counsel, and for his

     Complaint against the Defendant states as follows:

              1.      Plaintiff first became employed as a worker in Defendant’s Cleveland,

     Ohio, Ships Channel, Salt Mine, in 2005 and continued to be so employed until July of

     2017.

              2.      Plaintiff was employed as a laborer who loaded and unloaded things that

     were being transported to and from Defendant’s mine.

              3.      On or about August 9, 2017, Plaintiff was formally terminated from his

     employment.

              4.      At all times relevant, Plaintiff was a black male and a member of the

     protected race class.

              5.      At all times relevant, Plaintiff was otherwise qualified to perform his job of

     loading, unloading and transporting goods and materials to and from Defendant’s salt

     mine.



Electronically Filed 09/28/2020 09:19 / / CV 20 937870 / Confirmation Nbr. 2082079 / CLDLJ
            Case: 1:20-cv-02451-CAB Doc #: 1-1 Filed: 10/29/20 4 of 6. PageID #: 10



              6.      At all times relevant, Plaintiff suffered the adverse employment

     consequences of being terminated from his employment.

              7.      At all times relevant, Plaintiff was replaced at his job duties by a white

     employee outside of the protected class and/or, alternatively, the termination of the

     Plaintiff was under circumstances where similarly situated white co-employees retained

     their employment.

              8.      Defendant’s stated reason for terminating the Plaintiff was that he violated

     Defendant’s calling off work policy.

              9.      However, Plaintiff, rather than dialing the call off line, texted his supervisor

     directly about not being able to report to work on the particular day, a practice that was

     followed without any job related consequences by similarly situated white co­

     employees.

              10.     Accordingly, at all times relevant, the Defendant’s stated reason for

     terminating the Plaintiff was pretextual and designed to mask the true reasons for his

     termination; namely, his race, African American.

              11.     All of the above constitutes prohibited race discrimination in employment

     in violation of Ohio Revised Code Section 4112.02 and gives rise to a cause of action

     thereunder and also under Ohio Revised Code Section 4112.99.

              12.     As a direct and proximate result of Defendant’s race discrimination in

     employment in violation of Ohio Revised Code Section 4112.02, Plaintiff has

     experienced a loss of back pay, a loss of past benefits, a loss of front pay, a loss of

     future benefits, attorney’s fees, litigation costs and other out of pocket expenses, all of

     which will continue into the indefinite future.


Electronically Filed 09/28/2020 09:19 / / CV 20 937870 / Confirmation Nbr. 2082079 / CLDLJ
            Case: 1:20-cv-02451-CAB Doc #: 1-1 Filed: 10/29/20 5 of 6. PageID #: 11



              13.     As a further direct and proximate result of Defendant’s prohibited race

     discrimination in employment in violation of Ohio Revised Section 4112.02, Plaintiff has

     experienced a loss of enjoyment of life, has been greatly inconvenienced and has

     otherwise suffered great physical and emotional injury including, but not limited to,

     emotion distress, all of which will continue into the indefinite future.

              14.     Further, at all times relevant, Defendant’s actions in terminating the

     Plaintiff for the prohibited reason of his race was motivated by actual malice in that this

     Defendant knew or reasonably should have known that its actions carried a great

     likelihood of causing substantial harm to the Plaintiff, which harm, in fact, occurred,

     thereby giving rise to a cause of action for punitive damages.

              WHEREFORE, Plaintiff demands judgment against the Defendant in an amount

     greatly in excess of Twenty-Five Thousand Dollars ($25,000.00) as compensatory

     damages, and an additional amount greatly in excess of Twenty-Five Thousand Dollars

     ($25,000.00) as punitive damages along with an award for his reasonable attorney’s

     fees. Finally, Plaintiff prays that Defendant be assessed the costs of this action.

                                                                  Respectfully submitted,

                                                                  /s/ Pau v wf_____________
                                                                  PAUL V. WOLF (0038810)
                                                                  700 West St. Clair Ave., Suite 400
                                                                  Cleveland, OH 44113-1274
                                                                  (216) 241-0300
                                                                  Fax: (216) 241-2731
                                                                  Email: paulvwolf@hotmail.com
                                                                  Attorney for Plaintiff




Electronically Filed 09/28/2020 09:19 / / CV 20 937870 / Confirmation Nbr. 2082079 / CLDLJ
            Case: 1:20-cv-02451-CAB Doc #: 1-1 Filed: 10/29/20 6 of 6. PageID #: 12



                                                       JURY DEMAND

              Pursuant to Rule 38(B) of the Ohio Rules of Civil Procedure, a trial by jury is

     respectfully requested on all the issues presented herein.



                                                                  /s/ PauL V Wott________
                                                                  PAUL V. WOLF (0038810)
                                                                  Attorney for Plaintiff




Electronically Filed 09/28/2020 09:19 / / CV 20 937870 / Confirmation Nbr. 2082079 / CLDLJ
